Citation Nr: 1129955	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-28 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Providence, Rhode Island.  It was remanded by the Board for additional development in December 2008 and has now been returned to the Board for appellate disposition.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in August 2008.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's chronic headache disorder had its onset in service. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  Given the favorable action taken with respect to the issue that is decided herein, the Board finds that no further notice or assistance is warranted with regard to the Veteran's claim for service connection for headaches.  

Service Connection for Headaches

The Veteran contends that he has a chronic headache disorder that had its onset during military service and has continued to the present time.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In relevant part, 38 U.S.C. § 1154(a) (West 2002) requires that the VA give due consideration to both pertinent medical and lay evidence in evaluating a claim for disability benefits.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2007) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

In this case, the Veteran's service treatment records show that on occasion he experienced and was treated for headaches during service.  On the report of medical history portion of his March 1996 separation physical examination report, the examiner noted that the Veteran reported occasional headaches in 1964 and 1965, adding none since mid-1965.  

The Veteran's VA and private treatment records do not show treatment for headaches.  

During his August 2008 hearing, the Veteran testified that he had been getting headaches since he was in the service; that his headaches started sometime between 1962 and 1966 before he went to Greenland in 1965; that he complained of and was treated for headaches in service; and that he got headaches more than once a month consistently during and after service.  He reported that, after service, he treated his headaches with aspirin and that he did not seek medical care for his headaches because they were treatable with over-the-counter medication.  He was not treated at VA for his headaches.  

The Veteran was afforded a VA examination with respect to his claimed headaches in March 2009.  At that time, the Veteran reported that his headaches onset in the 1960s after he joined the military.  He could recall no particular injury or trauma that preceded the headaches and he did not feel that he was exposed to loud noises in the military.  The headaches began gradually.  He sought treatment in service but was told to go home and take some aspirin.  He did try that, but it upset his stomach.  His typical headache would begin as a pressure at the back of the head and would at times be throbbing.  It did not seem to progress to other parts of the head and he did not experience nausea or visual disturbances during the headaches.  They occur every other day and last an hour to an hour and a half.  He treated them with acetaminophen which helped somewhat.  He usually is not incapacitated by his headaches and can work through them if he has to, although sometimes he has to shut the light off and cannot concentrate on other activities such as watching television.  He was unable to identify any triggers for his headaches.  He did not have any numbness, tingling, or weakness during or before the headaches.  The Veteran reported that he did not have a family history of headaches.  

Neurological examination was normal.  Even so, the examiner diagnosed the Veteran with headaches, indicating that they might possibly be tension headaches.  The examiner opined that, given the temporal relationship of the commencement of his headaches after he joined the military, it is at least as likely as not that his headache disorder has resulted from "a[ny] disease or injury incurred or aggravated by military service, or other activities aggravated by military service.

The Veteran's statements and testimony provide competent and credible evidence of headaches during active duty and continuity of symptoms since service discharge.  The VA examiner's opinion linked the Veteran's current headache disorder to service.  In light of Davidson and Jandreau, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for headaches.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for headaches is granted.  


REMAND

The Veteran contends that he injured his back in service and that he currently has a low back disorder as a result of that injury.  

In December 2008, the Board remanded this claim for, among other development, the provision of a VA orthopedic examination.  The examiner was instructed to determine whether the Veteran had a lumbar spine disorder, whether that disorder was the result of a disease or injury that began during, or was aggravated by, service, or is due to an intervening event after service including a car accident in the late 1990s.  The examiner was instructed to discuss a private chiropractor's opinion that was submitted by the Veteran as well as his service and post-service treatment records.  The Veteran has a right to substantial compliance with these instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran was afforded a VA orthopedic examination in March 2009; however, the examiner did not comply with the remand instructions and, thus, it is inadequate for rating purposes.  It does not appear that any x-rays were performed and the examiner did not provide a diagnosis with respect to the Veteran's low back pain and only provided a cursory statement with regard to the other opinions of record.  The examiner stated that the Veteran did have a history of injuring his back while in the service and that there was insufficient data to warrant the influence of a motor vehicle accident on his back condition.  The examiner added that there was no evidence that arthritis was present in service or within a year of service discharge.  The examiner did not indicate whether the Veteran had a disease or injury in service that caused or aggravated any currently diagnosed back disorder.

In light of the above, an additional remand is necessary in order to obtain an adequate examination that fully complies with the instructions that were set forth in the Board's December 2008 remand.

Prior to examination, VA should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  In a December 2009 VA Form 21-4138, the Veteran indicated that he was scheduled to see his doctor for his back in January 2010, and would be able to provide additional information after this.  In February 2010, a copy of a private treatment record from Hawthorn Medical Associates, L.L.C and opinion was received, but was unaccompanied by a waiver of RO consideration.  Thus, the case must be returned for issuance of a supplemental statement of the case (SSOC) and to obtain any additional private and VA medical records pertinent to the claim remaining on appeal.  See 38 C.F.R. § 19.31 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the West Haven, Connecticut VA Medical Center (VAMC), prior to December 28, 2006, and since March 25, 2008, and from the Providence VAMC, prior to August 4, 2006, between December 21, 2006 and August 20, 2007, and since November 20, 2008.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional medical records, to include radiological studies, pertinent to the Veteran's claim for service connection for a low back disorder that is not already of record to include release forms, in particular, for Hawthorne Medical Associates, L.L.C., Dr. Harry Von Ertfelda, and Brian K. Bowcock and Chester Baron, D.Cs.  Specifically request that the Veteran provide authorization to enable it to obtain outstanding pertinent records from any private healthcare providers who have treated him for low back pain since his discharge from service.

If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After completion of 1 and 2 above, schedule the Veteran for an orthopedic examination by an appropriate physician, at a VA medical facility, to determine the nature and etiology of any diagnosed lumbar spine disorder, which may be present.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and any report of examination should include discussion of the veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays if deemed necessary) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, the examiner should identify any low back disorder found.  The examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) any lumbar spine disorder identified on examination (1) is the result of disease or injury that began during, or was aggravated (worsened), as the result of some incident of active service, or (2) is due to an intervening post-service event(s), to include a motor vehicle accident in the late 1990s.  If arthritis is diagnosed, the examiner should indicate whether it was manifested to a compensable degree within one year of service discharge (the Veteran was discharged on May 17, 1966).  The examiner's opinion should include discussion of the September 2008 opinion given by Dr. Bowcock, the March 2009 VA examiner's opinion, the February 2010 opinion given by Dr. Klein, and the Veteran's service and post-service medical records, as well as on the effect, if any, of a post-service motor vehicle accident that apparently occurred in the 1990s.

The examiner(s) should clearly outline the rationale for any opinion expressed and all clinical findings should be reported in detail.  If any requested medical opinion cannot be given, the examiner should state the reason why.

4.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file a copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue remaining on appeal, in light of all the evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them with an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


